     Case 1-13-45519-nhl        Doc 478      Filed 11/12/19       Entered 11/12/19 17:49:51


                                                                                    80-02 Kew Gardens Road,
                                                                                    Suite 600
                                                                                    Kew Gardens, NY 11415
                                                                                    Tel 718.263.6800
                                                                                    Fax 718.520.9401




     Alexander Shiryak, Esq.                                                 Btzalel Hirschhorn, Esq.
     Dustin Bowman, Esq.                                                     Matthew J. Routh, Esq.
     Mark Anderson, Esq.                                                     Andreas E. Christou, Esq.
     Navpreet Gill, Esq.
     Alexander Kadochnikov, Esq.


                                               November 12, 2019


Hon. Nancy Hershey Lord
U.S. Bankruptcy Court, EDNY
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East - Suite 1595
Brooklyn, NY 11201-1800

                         RE: IN RE: Herman Segal, 13-45519 (NHL)

Dear Judge Lord:

      Our office represents Interested Party Quentin Manor, LLC, in the above referenced
proceeding. Pursuant to the Court’s instructions, on November 5, 2019, I personally circulated a
copy of the proposed order granting Quentin Manor, LLC’s motion to confirm the absence of
the automatic stay to the Debtor, the United States Trustee, and counsel for the Chapter 7
Trustee. Counsel for the Chapter 7 Trustee indicated that the Trustee had no objection to the
proposed order. No response was received either from the United States Trustee or from the
Debtor.

       Accordingly, on November 12, 2019, the proposed order was submitted to the Court via
ECF.




                                          Very truly yours,
                              SHIRYAK, BOWMAN, ANDERSON, GILL & KADOCHNIKOV, LLP

                                               _/S/ Btzalel Hirschhorn___
                                               By: Btzalel Hirschhorn, Esq.

                                           125-10{36605534;3}


             80-02 Kew Gardens Road, Suite 600, Kew Gardens, New York 11415 | 718-263-6800
     Case 1-13-45519-nhl         Doc 478      Filed 11/12/19       Entered 11/12/19 17:49:51




Cc via email and first class mail:
Herman Segal
segalherman@gmail.com
4115 Quentin Road
Brooklyn, New York

Via Email:
United States Trustee
USTPRegion02.BR.ECF@usdoj.gov

Chapter 7 Trustee David Doyaga
david.doyaga.sr@gmail.com

Fred Stevens, attorney for Chapter 7 Trustee
fstevens@klestadt.com




                                            125-10{36605534;3}


              80-02 Kew Gardens Road, Suite 600, Kew Gardens, New York 11415 | 718-263-6800
